Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 17/233343 filed on 04/16/21.

Summary of claims

Claims 1-20 are pending.
Claims 1-20 are rejected.

Oath/Declaration

The oath/declaration filed on April 16th, 2021 is acceptable. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alloatti, luca (U.S. Pub. 2016/0171149).

As to claims 1, 15, 18 and 20 the prior art teaches a method comprising: 

receiving a request to place a first photonic component within a layout of a photonic integrated circuit, wherein positionings of components within the layout are represented in a design database utilizing a grid with fixed coordinates (see fig 1-7 paragraph 0059-0069 and summary); 

calculating, by a processor, precise coordinates and snapped coordinates for positioning of the first photonic component, wherein the snapped coordinates have a precision consistent with the fixed coordinate grid and the precise coordinates have a higher precision than the snapped coordinates (see fig 1-4 and 7-10 paragraph 0068-0078 and background); 
and in the design database, representing the positioning of the first photonic component utilizing both the precise coordinates and the snapped coordinates (see fig 7-13 paragraph 0093-0101).

As to claims 2 and 16 the prior art teaches wherein the request to place the first photonic component comprises a request to align a first optical port of the first photonic component to a second optical port of a previously placed second photonic component in the layout; and calculating the precise coordinates for positioning of the first photonic component is based on the precise coordinates representing the positioning of the second photonic component (see fig 1-7 paragraph 0055-0065 and summary).

As to claims 3 and 17, the prior art teaches wherein, based on the precise coordinates, an edge of the first optical port abuts an edge of the second optical port without an overlap or a gap (see fig 1-7 paragraph 0062-0072).

As to claim 4, the prior art teaches wherein the second photonic component is rotated by an angle that is not a multiple of 90 degrees in its positioning (see fig 2-10 paragraph 0066-0076).

As to claim 5, the prior art teaches wherein based on the precise coordinates, an edge of the first optical port has a same orientation as an edge of the second optical port (see fig 3-10 paragraph 0072-0080 and summary).

As to claim 6 the prior art teaches wherein the precise coordinates are at least 1000 times more precise than the snapped coordinates (see fig 7-10 and 20-23 paragraph 0131-0135).

As to claim 7 the prior art teaches wherein the precise coordinates have sufficient precision to reduce optical loss between optical ports of components and Design Rule Checking (DRC) failure (see fig 7-10 and 20-23 paragraph 0133-0138).

As to claim 8, the prior art teaches wherein, in the design database, the precise coordinates are represented as offsets from the snapped coordinates (see fig 7-10 and 20-23 paragraph 0135-0141 and background).

As to claim 9 the prior art teaches wherein the first photonic component is represented by a parameterized cell and parameters for the parameterized cell (see fig 7-13 paragraph 0086-0094).

As to claim 10 the prior art teaches wherein the first photonic component is an optical connector (see fig 7-13 paragraph 0090-0096).

As to claim 11 the prior art teaches wherein calculating the precise coordinates comprises: 

a layout design tool transmitting to a curvilinear layout engine the request to place the first photonic component, wherein the layout design tool displays the layout based on the fixed coordinate grid (see fig 1-8 paragraph 0060-0066); 

and the layout design tool receiving from the curvilinear layout engine the precise coordinates for the first photonic component (see fig 2-9 paragraph 0065-0072 and background).

As to claim 12, the prior art teaches wherein the first photonic component is represented by an object in the design database, and the precise coordinates are stored as part of the object (see fig 7-13 paragraph 0070-0076).

As to claim 13 the prior art teaches wherein the photonic integrated circuit comprises electrical circuits, and the layout of the photonic integrated circuits comprises layout of the electrical circuits aligned to the fixed coordinate grid (see fig 5-10 paragraph 0074-0080).

As to claim 14 the prior art teaches further comprising: utilizing the design database to generate lithographic masks to fabricate the photonic integrated circuit (see fig 7-13 paragraph 0080-0087 and background).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851